959 A.2d 903 (2008)
In re Nomination Paper of Marakay ROGERS, Christina Valente and Carl J. Romanelli as Candidates of an Independent Political Body for Governor, Lieutenant Governor and U.S. Senator in the General Election of November 7, 2006
William R. Caroselli, Fred R. Levin, Daniel J. Anders and Peter D. Winebrake
Appeal of Lawrence M. Otter and Carl J. Romanelli.
No. 6 MAP 2008.
Supreme Court of Pennsylvania.
October 21, 2008.

ORDER
PER CURIAM.
AND NOW, this 21st day of October, 2008, the Order of the Commonwealth Court is AFFIRMED, the Request to Reopen the Record is DENIED, and the Motion to Quash Appeal is DISMISSED.
Justice TODD did not participate in the consideration or decision of this case.
Justice SAYLOR dissents.